Buchanan, J.
The relator prays for a mandamus to compel the allowance of an appeal from a conviction in the Recorder’s Court, for selling liquor to a slave without the consent of his owner. Fine of $500 imposed.
The answer of the Recorder denies the right to appeal in this case, because there was no question of law presented by the record, and the petition for mandamus does not state any such, as required by Article 840 of the Code of Practice. Respondent also quotes Art. 62 of the Constitution, defining the appellate jurisdiction of this court in criminal cases, and confining it to questions of law alone.
The relator is clearly entitled to the appeal prayed for; a fine having been imposed upon him of more than three hundred dollars.
Let a peremptory mandamus issue.
Land, J., absent.